DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36, 38-43 and 46-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi U.S. Patent No. 7,406,892.
Claim 36, Takeuchi teaches a drive wheel 1 for driving a feed chain for dry-feeding livestock (being capable for being used in this capacity), the drive wheel 1 comprising: a base wheel 3 having an axial passage 4 for receiving a drive shaft 23; and a gear rim 8 having a toothed external circumferential face Fig. 7A, wherein the external circumferential face comprising a multiplicity of tooth elements 2, each tooth element 2 
Claim 38, Takeuchi teaches each tooth element 5 has a baffle disk bearing face 11, the baffle disk bearing face comprising a first portion and a second portion Fig. 3-4 C6 L20-40.
Claim 39, Takeuchi teaches the first portion and the second portion of the baffle disk bearing face 11 are inclined toward one another Fig. 4; First Named Inventor : Anders Gerhardt-Hansen Application No.: 16/574,138 Page3 the first and/or the second portion of the baffle disk bearing face 11 are/is curved Fig. 4; the first and/or the second portion of the baffle disk bearing face have/has a variable radius; and/or the first and/or the second portion of the baffle disk bearing face 11 have/has a contoured surface Fig. 4.  
Claim 40, Takeuchi teaches the base wheel 3 comprises a base material or is composed thereof C6 L20-40.  
Claim 41, Takeuchi teaches the gear rim material 8 and the base material 3 are identical: and/or the gear rim material 8 is polyurethane or comprises polyurethane C6 L20-40.  
Claim 42, Takeuchi teaches the gear rim 8 and the base wheel 3 are configured so as to be integral C6 L20-40; and/or the gear rim and/or the base wheel are/is configured as a vacuum casting.  
Claim 43, Takeuchi teaches the gear rim 8 is configured so as to be split in two parts (at each edge by a tooth) Fig. 7A, wherein a separating plane (between edges) is disposed between the first and the second part of the gear rim 8, so as to be orthogonal to the axial passage 3; the base wheel 3 is configured so as to be split in two parts, wherein a 
Claim 46, Takeuchi teaches the gear rim 8 comprises a toothed external circumferential face Fig. 7A; the external circumferential face has a multiplicity of tooth elements 2; each tooth element 2 has two tooth tips 5 and a chain clearance at 8 that is disposed between the two tooth tips 5; the gear rim 8 is composed of an elastic gear rim material; and the elastic gear rim material is a plastics material C6 L20-40.  
Claim 47, Takeuchi teaches shaping a base wheel 3 having an axial passage 4 for receiving a drive shaft 23; and shaping a gear rim 8 having a toothed external circumferential face Fig. 7A; wherein the external circumferential face has a multiplicity of tooth elements 2; wherein each tooth element 2 has two tooth tips 5 and a chain clearance at 8 that is disposed between the two tooth tips 5; wherein the gear rim 8 is composed of an elastic gear rim material; and wherein the elastic gear rim material is a plastics material C6 L20-40.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi U.S. Patent No. 7,406,892
Claim 37, Takeuchi teaches the gear rim material 8, but does not specify that it has a SHORE hardness A of at least 90 and/or at most 120. It would be obvious to one of ordinary skill to teach the SHORE hardness as a part of the specification.
Claims 45, and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi U.S. Patent No. 7,406,892 in view of Buschbom U.S. Patent No. 3,675,758.
Claims 45 and 50, Takeuchi does not teach as Buschbom teaches a drive wheel 92 according to claim 36 and further comprising the feed chain 96 Fig. 8. It would be obvious to use the chain of Buschbom into the invention of Takeuchi as a transport system for various articles.  
Claim 48, Takeuchi does not teach as Buschbom teaches a method for driving a feed chain 96 for dry-feeding livestock Abstract, the method comprising the step of driving the feed chain 96 by means of the drive wheel 92 according to claim 36.  It would be 
Claim 49, Takeuchi does not teach as Buschbom teaches a method for refurbishing a drive wheel 92 for driving a feed chain 96 for dry-feeding livestock, the method comprising the steps of: but Takeuchi teaches removing a gear rim 8 from a drive wheel 1; and disposing a gear rim 8 according to claim 46. It would be obvious to use the chain of Buschbom into the invention of Takeuchi as a transport system for various articles.  
Allowable Subject Matter
Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS